Citation Nr: 0922576	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the 
amount of $16,857.87 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $16,857.87.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in 
Cleveland, Ohio.  Although the Veteran requested hearings 
before the Board and the RO as to the issue of entitlement to 
a waiver of overpayment, he failed to attend his scheduled 
hearings.  His request for such hearings is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of background, the Veteran was in receipt of VA 
compensation benefits for a service-connected right shoulder 
injury rated as 30 percent disabling.  In March 2005, the VA 
received information from the Social Security Administration 
(SSA) that the Veteran was incarcerated in Ohio.  See VA and 
SSA Prisoner Computer Match Report dated March 7, 2005.  
Thereafter, the RO contacted the correctional facility where 
the Veteran was located, and was subsequently notified that 
he had been incarcerated since the date of his conviction for 
a felony, September 3, 1998, and was not scheduled to see the 
parole board until December 2037.  Based on this information, 
in August 2005, the RO directed a letter to the Veteran that 
proposed the reduction of his VA disability compensation to 
10 percent, effective from November 2, 1998, the 61st day of 
his incarceration for a felony.  See 38 C.F.R. § 3.665(c) 
(2008).  In November 2005, the Veteran's disability 
compensation benefits were reduced.  This action created an 
overpayment of $16,857.87.  



A. Validity of the Overpayment

In December 2005, the Veteran submitted a written statement 
in which he indicated that he is not aware of any law that 
"would prevent [him] from getting [his] benefits."  He also 
stated that he was "not liable in any case unless [he] was 
informed of [38 C.F.R. § 3.665] ahead of time."  While 
acknowledging that the Veteran is not crystal clear as to his 
intentions, the Board is nevertheless of the opinion that the 
December 2005 written statement can be reasonably construed 
as expressing disagreement with the validity of the debt.  

A 'notice of disagreement' is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative action 
by the agency of original jurisdiction (AOJ) and a desire for 
appellate review.  38 C.F.R. § 20.201 (2008).  In the present 
case, it is evident from the December 2005 written statement 
that the Veteran disagrees with the VA's decision to reduce 
his benefits as a result of his incarcerated status.  
Furthermore, he clearly expresses that he does not believe 
that he is liable for this debt as described by the VA, 
thereby suggesting that the debt is not valid.  Finally, the 
Veteran asks that the VA "take this into consideration when 
... making [a] decision," and requests a hearing.  This last 
statement and request for a hearing evidences a desire for 
appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is therefore now necessary with regard 
to the issue of whether an overpayment of VA compensation 
benefits in the amount of $16,857.87 was properly created.  
38 C.F.R. § 19.26 (2006).  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to this issue.

B. Waiver of the Overpayment

In addition to expressing disagreement with the validity of 
his debt, the Veteran requested a waiver of the overpayment 
on the basis of financial hardship.  His request for a waiver 
was denied in July 2006 by the Committee on Waivers and 
Compromises (Committee) on the basis that the collection of 
the debt would not be against equity and good conscience.  
The Committee determined that to not require the Veteran to 
make restitution of this debt would result in unfair gain at 
the expense of the government.  It also found that recovery 
of the overpayment would not create undue financial hardship.  
The Veteran perfected an appeal as to this issue.  

Clearly, the issue of whether the Veteran is entitled to a 
waiver of an overpayment in the calculated amount of 
$16,857.87 is inextricably intertwined with the issue of 
whether the overpayment was validly created.  As such, the 
Board finds that it must also be remanded to the AOJ prior to 
appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the 
issue of whether an overpayment of VA 
compensation benefits in the amount of 
$16,857.87 was properly created.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of any 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

2.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the issue of entitlement to 
waiver of recovery of an overpayment of 
compensation benefits in the calculated 
amount of $16,857.87.  Unless the benefit 
sought on appeal is granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




